                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 RANDY RUSSELL YBARRA,

                         Plaintiff,

            v.                                            CAUSE NO. 3:18-CV-404-DRL-MGG

 WEXFORD MEDICAL, DOCTOR
 MARTHAKIS, and DIANE THEWS,

                         Defendants.

                                       OPINION AND ORDER

        Randy Russell Ybarra, a prisoner without a lawyer, filed a fifth motion for a preliminary

injunction. In this motion he makes two separate requests for injunctive relief. First, he wants “medical

treatment be giving to plaintiff immediately for the eczema and psoriasis issues on his scalp.” ECF

121 at 1. Second, he wants the “defendants to photograph the current condition of scalp sores.” ECF

121 at 1.

        Mr. Ybarra is proceeding on several claims against several defendants, but the only one

relevant to the preliminary injunction question is his claim “against Wexford Medical for injunctive

relief to obtain needed non-prescription medical products when he is indigent as required by the

Eighth Amendment.” ECF 122 at 6. Mr. Ybarra is not proceeding on a broad claim about the

treatment of his eczema and psoriasis. Rather, he is proceeding on a narrow claim to obtain necessary

non-prescription medical products when he is indigent and unable to afford to buy them from

commissary. Specifically, he wants “suliem sulfide shampoo.” ECF 121 at 4.

        In its response, Wexford submitted a declaration stating Mr. Ybarra was seen by a physician

on November 12, 2019, only a month before he filed this preliminary injunction motion. ECF 125-1

at 1. She diagnosed him with “mild dandruff with occasional folliculitis [and determined] his request

for this shampoo is not a medical necessity for the Plaintiff.” Id. at 2. She described how his skin
conditions were being treated with medications. Mr. Ybarra did not file a reply and the time to do so

has passed.

          “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong,

520 U.S. 968, 972 (1997).

          To obtain a preliminary injunction, a plaintiff must first show that: (1) without such
          relief, it will suffer irreparable harm before final resolution of its claims; (2) traditional
          legal remedies would be inadequate; and (3) it has some likelihood of success on the
          merits. If a plaintiff makes such a showing, the court next must weigh the harm the
          plaintiff will suffer without an injunction against the harm the defendant will suffer
          with one. This assessment is made on a sliding scale: The more likely the plaintiff is to
          win, the less heavily need the balance of harms weigh in his favor; the less likely he is
          to win, the more need it weigh in his favor. Finally, the court must ask whether the
          preliminary injunction is in the public interest, which entails taking into account any
          effects on non-parties. Ultimately, the moving party bears the burden of showing that
          a preliminary injunction is warranted.

Courthouse News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018) (citations and quotation marks

omitted).

          Mr. Ybarra may not be able to afford to purchase his preferred shampoo from commissary.

However, he has not clearly demonstrated that it is a medically necessary non-prescription product.

As such, he has not made a sufficient showing that he has any chance of success on the merits of this

claim, and his request for a preliminary injunction to obtain non-prescription shampoo must be

denied.

          As for his request for photographs of his scalp, this request is not properly characterized as a

preliminary injunction. A preliminary injunction is to prevent irreparable harm before a final

resolution. Id. Here, in the absence of photographic evidence, Mr. Ybarra will not suffer any harm

before the conclusion of this case. That said, Mr. Ybarra cannot take his own photos because he is a

prisoner and does not have a camera. However, the defendants could. Indeed, if they have not, it is

inexplicable why they have not. It is likely there will be conflicting evidence about these sores, and a



                                                        2
photograph could well be dispositive evidence. See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When

opposing parties tell two different stories, one of which is blatantly contradicted by the record, so that

no reasonable jury could believe it, a court should not adopt that version of the facts for purposes of

ruling on a motion for summary judgment.”). Nevertheless, his request for a preliminary injunction to

obtain photos of his scalp must be denied.

        For these reasons, the fifth motion for a preliminary injunction (ECF 121) is DENIED.

        SO ORDERED.

        January 21, 2020                                 s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    3
